Exhibit 10.1
EXECUTION VERSION

THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of December 30,
2015, by and among:
(i)
REXNORD FUNDING LLC, as an Originator, as the Buyer and as the Borrower
(“Rexnord Funding”);

(ii)
ZURN INDUSTRIES, LLC, as an Originator (“Zurn Industries”);

(iii)
ZURN PEX, INC., as an Originator (“Zurn Pex”);

(iv)
RODNEY HUNT – FONTAINE INC., as an Originator (“Rodney Hunt”);

(v)
GA INDUSTRIES, LLC, as an Originator (“GA Industries”);

(vi)
REXNORD INDUSTRIES, LLC, as the Servicer (“Rexnord Industries”);

(vii)
GENERAL ELECTRIC COMPANY (“GE”) as successor by merger to General Electric
Capital Corporation, as Administrative Agent; and

(viii)
the Swing Line Lender and the Lenders signatory hereto, which constitute the
Requisite Lenders.

Capitalized terms used herein and not defined herein shall have the meanings
given to such terms in the “Sale and Servicing Agreement” (as defined below) or
if not defined therein, as defined in the “Funding Agreement” (as defined
below).
PRELIMINARY STATEMENTS
A.    Rexnord Funding, as an originator and as the buyer, Zurn Industries, as an
originator, Zurn Pex, as an originator (Rexnord Funding, Zurn Industries and
Zurn Pex, collectively the “Existing Originators”), and Rexnord Industries, as
the servicer, are party to that certain Receivables Sale and Servicing
Agreement, dated as of September 26, 2007 (as amended, restated, supplemented or
modified from time to time prior to the date hereof, the “Sale and Servicing
Agreement”).
B.    Rodney Hunt and GA Industries (collectively, the “New Originators” and
each a “New Originator”) desire to become parties to the Sale and Servicing
Agreement as “Originators”.
C.    Rexnord Funding, as the borrower, GE, as the administrative agent, the
Swing Line Lender and the Lenders from time to time party thereto, are party to
that certain Amended and Restated Receivables Funding and Administration
Agreement, dated as of May 20, 2011 (as amended, restated, supplemented or
modified from time to time prior to the date hereof, the “Funding Agreement” and
together with the Sale and Servicing Agreement, the “Agreements”).
D.    Each of the parties hereto desires to amend each of the Agreements to
which it is a party on the terms and conditions set forth herein.


SECTION 1. Joinder of New Originators to the Sale and Servicing Agreement.
1.01    By its respective signature below, (a) each New Originator hereby agrees
to become a party to the Sale and Servicing Agreement as an “Originator”
thereunder, and to assume all of the




--------------------------------------------------------------------------------



obligations and liabilities of, and be bound by all of the terms, covenants,
agreements and conditions with respect to, an Originator under the Sale and
Servicing Agreement and the other Related Documents, and (b) Rexnord Funding,
the Existing Originators, Rexnord Industries, the Lenders and the Administrative
Agent consent thereto.
1.02    Each New Originator represents and warrants that after giving effect to
the Supplementary Schedules, each of the representations and warranties
contained in Section 4.01 of the Sale and Servicing Agreement will be true and
correct as to such New Originator as of the date specified therein. The
“Effective Date” for each New Originator for the purposes of Article IV of the
Sale and Servicing Agreement shall be the date hereof.
1.03    Each New Originator hereby agrees to deliver Control Agreements to the
Administrative Agent, each in form and substance satisfactory to the
Administrative Agent, in respect of the applicable accounts described on the
Supplementary Schedules on or before February 15, 2016 (the “Control Agreement
Delivery Deadline”). In the event that either New Originator has failed to
deliver such Control Agreement on or before the Control Agreement Delivery
Deadline, from and after the Control Agreement Delivery Deadline all Receivables
in respect of which the related obligor has been directed to pay to any such
account or related lockbox shall not constitute “Eligible Receivables” until
such date as a Control Agreement has been delivered to the Administrative Agent.
SECTION 2.    Amendments to the Sale and Servicing Agreement. Effective as of
the Amendment Effective Date (as defined below) and subject to the satisfaction
of the conditions precedent set forth in Section 5 below, the Sale and Servicing
Agreement is hereby amended as follows:
2.01    Each applicable schedule to the Sale and Servicing Agreement is hereby
amended to include the information set forth in the supplements (the
“Supplementary Schedules”) to each of the schedules to the Sale and Servicing
Agreement attached hereto.
2.02    Annex X to the Sale and Servicing Agreement is hereby amended as
described in Section 3.08 below.
SECTION 3.    Amendments to the Funding Agreement. Effective as of the Amendment
Effective Date (as defined below) and subject to the satisfaction of the
conditions precedent set forth in Section 5 below, the Funding Agreement is
hereby amended as follows:
3.01    Section 2.08(h) of the Funding Agreement is hereby amended and restated
in its entirety as follows:
(h)    Any and all payments by the Borrower hereunder shall be made in
accordance with this Section 2.08 without setoff or counterclaim and free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, Charges or withholdings, excluding (i) taxes imposed on or
measured by the net income, gross receipts or franchise taxes of any Affected
Party by the jurisdictions under the laws of which such Affected Party is
organized (or by any political subdivisions thereof) or is doing business other
than solely as a result of this Agreement or any Related Document, (ii) in the
case of a Lender, U.S. federal withholding taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in an
Advance, Letter of Credit Obligations or other Outstanding Principal Amounts
pursuant to a law in effect on the date on which such Lender acquires such
interest in the Advance, Letter of Credit Obligations or other Outstanding
Principal Amounts except to the extent that, pursuant to this Section, amounts

2





--------------------------------------------------------------------------------



with respect to such taxes were payable to such Lender’s assignor immediately
before such Lender became a party hereto, (iii) taxes attributable to such
Lender’s failure to comply with Section 2.10 and (iv) any U.S. federal
withholding taxes imposed under FATCA (such non-excluded taxes, levies, imposts,
deductions, Charges and withholdings being “Indemnified Taxes”). If the Borrower
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder, (x) the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.08) the
Affected Party entitled to receive any such payment receives an amount equal to
the sum it would have received had no such deductions been made, (y) the
Borrower shall make such deductions, and (z) the Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within 30 days after the date of any payment of Indemnified
Taxes, the Borrower shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof. The Borrower shall
indemnify any Affected Party from and against, and, within ten days of demand
therefor, pay any Affected Party for, the full amount of Indemnified Taxes
(together with any taxes imposed by any jurisdiction on amounts payable under
this Section 2.08) paid by such Affected Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted.
3.02    Section 2.09(b) of the Funding Agreement is hereby amended and restated
in its entirety as follows:
(b)    If, due to any Regulatory Change, there shall be any increase in the cost
to any Affected Party of agreeing to make or making, funding or maintaining any
commitment hereunder or under any other Related Document, including with respect
to any Advances, Letter of Credit Obligations or other Outstanding Principal
Amount (including as a result of subjecting any Affected Party to any taxes,
levies, imposts, deductions, Charges or withholdings (other than (A) Indemnified
Taxes, (B) taxes excluded in the first sentence of Section 2.08(h) and (C) taxes
indemnified under Section 12.04(b)) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), or any reduction in any amount
receivable by such Affected Party hereunder or thereunder, including with
respect to any Advances, Letter of Credit Obligations or other Outstanding
Principal Amount (any such increase in cost or reduction in amounts receivable
are hereinafter referred to as “Additional Costs”), then the Borrower shall,
from time to time upon demand by the Administrative Agent, pay to the
Administrative Agent on behalf of such Affected Party additional amounts
sufficient to compensate such Affected Party for such Additional Costs together
with interest thereon from the date demanded until payment in full thereof at
the applicable Index Rate. Each Affected Party agrees that, as promptly as
practicable after it becomes aware of any circumstance referred to above that
would result in any such Additional Costs, it shall, to the extent not
inconsistent with its internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by the Borrower pursuant to this Section 2.09(b).
3.03    Section 2.10 of the Funding Agreement is hereby amended and restated in
its entirety as follows:
Section 2.10    U.S. Withholding Taxes.
(a)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Related Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the

3





--------------------------------------------------------------------------------



Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.10(b)(i),
(b)(ii) and (b)(iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(b)    Without limiting the generality of the foregoing, in the event that the
Borrower is a United States person as defined in the IRC,
(i)    any Lender that is a United States person as defined in the IRC shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
(ii)    any Lender that is not a United States person as defined in the IRC
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(A)     in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Related Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Related
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)    executed copies of IRS Form W-8ECI;
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate to the
effect that such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the IRC, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

4





--------------------------------------------------------------------------------



(D)    to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Lender is a partnership and one or more direct or indirect partners of
such Lender are claiming the portfolio interest exemption, such Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;
(iii)     any Lender that is not a United States person as defined in the IRC
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(iv)    if a payment made to a Lender under any Related Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(c)    For purposes of determining withholding taxes imposed under FATCA, from
and after the Omnibus Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Advances, Letter of Credit Obligations and
other Outstanding Principal Amounts as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
3.04    Section 2.12(h) of the Funding Agreement is hereby deleted in its
entirety.
3.05    Section 4.01 of the Funding Agreement is hereby amended by adding the
following new clause (w):
(w)    The Borrower (i) is not a “covered fund” as defined in the final
regulations issued December 10, 2013 implementing the “Volcker Rule” (Section
619 of the Dodd-Frank Wall

5





--------------------------------------------------------------------------------



Street Reform and Consumer Protection Act) and (ii) is not an “investment
company” within the meaning of the Investment Company Act. The Seller relies on
an exemption from the definition of “investment company” under the Investment
Company Act in Section 3(c)(5) of the Investment Company Act, although there may
be additional applicable exclusions or exemptions.
3.06    Section 8.01(t) of the Funding Agreement is hereby amended and restated
in its entirety as follows:
(t)    (i) the Defaulted Receivables Trigger Ratio shall exceed 6%; (ii) the
Delinquency Ratio shall exceed 6.0%; (iii) the Dilution Trigger Ratio shall
exceed 10.0%; or (iv) the Receivables Collection Turnover shall exceed 60 days;
or
3.07    Exhibit 12.02(b) to the Funding Agreement is hereby amended by deleting
Section 3.1(h) thereof in its entirety.
3.08    Section 1 of Annex X to the Funding Agreement is hereby amended by:
(a)    Adding the following new definitions in appropriate alphabetical order
therein:
“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC.
“Omnibus Amendment Effective Date” shall mean December 30, 2015.
(b)    Amending and restating the following definitions in their entirety as
follows:
“Fee Letter” shall mean that certain second amended and restated letter
agreement dated the Omnibus Amendment Effective Date between the Borrower and
the Administrative Agent
“Final Advance Date” shall mean December 30, 2020, as such date may be extended
with the consent of the Borrower, the Lenders and the Administrative Agent.
“Swing Line Lender” shall mean CF Lending LLC.
(c)    Deleting the following definition in its entirety: “Incremental
Commitment Fee Percentage”.
(d)    Amending and restating clause (a) of the definition of “Eligible
Receivable” appearing therein in their entirety as follows:
(a)    (i) that is due and payable within 30 days of the Billing Date thereof
and (ii) with respect to which no payment or part thereof remains unpaid for
more than 60 days after its Maturity Date or more than 90 days after its Billing
Date;

6





--------------------------------------------------------------------------------



provided that Transferred Receivables with an aggregate Receivables Balance of
up to $2,000,000 at any one time for which a portion remains unpaid for more
than 90 days after its Billing Date but less than 120 days after its Billing
Date shall not fail to constitute Eligible Receivables because of this clause
(a)(i) and/or (a)(ii);
SECTION 4.    Sale of Administrative Agent; Assignment of Loans; Resignation of
Administrative Agent and Appointment of Successor Administrative Agent.
Notwithstanding anything to the contrary in the Loan Documents (including any
consents or notices required under the Loan Documents), in the event of the
consummation of a disposition of the business of Administrative Agent managing
the Funding Agreement (the “Business”) (a “Sale of Administrative Agent”), and
if, as a result of such Sale of Administrative Agent, such Business is sold (or
the assets of such Business are sold) to Wells Fargo Bank, N.A. or one of its
affiliates (the “Buyer”), the Transaction Parties and the Requisite Lenders, as
applicable, consent to the assignment of the Loans held by Administrative Agent
and/or its affiliates to the Buyer and further consent to the resignation by the
Administrative Agent and appointment of the Buyer as successor Administrative
Agent, which consent shall be effective upon notice by Administrative Agent.
SECTION 5.    Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which each of the Administrative Agent
shall have received each of the documents in listed the Amendment Schedule of
Documents attached hereto as Exhibit A. Notwithstanding anything contained in
this Amendment (including, without limitation on Exhibit A) to the contrary, the
delivery of Control Agreements by the New Originators shall not be a condition
precedent to the Amendment Effective Date.
SECTION 6.    Covenants, Representation and Warranties of Rexnord Funding, Zurn
Industries, Zurn Pex, Rodney Hunt, GA Industries and Rexnord Industries.
6.01    Upon the effectiveness of this Amendment, each of Rexnord Funding, Zurn
Industries, Zurn Pex, Rodney Hunt, GA Industries and Rexnord Industries hereby
(i) reaffirms all covenants, representations and warranties made by it in the
Agreements to which it is a party to the extent the same are not amended hereby
and (ii) agrees that all such covenants, representations and warranties shall be
deemed to have been re-made as of the effective date of this Amendment.
6.02    Each of Rexnord Funding, Zurn Industries, Zurn Pex, Rodney Hunt, GA
Industries and Rexnord Industries hereby represents and warrants that this
Amendment constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms.
SECTION 7.    Ratification. Each Agreement and each other Transaction Document
to which any of the parties hereto is a party, in each case, as amended hereby,
is hereby ratified, approved and confirmed in all respects.
SECTION 8.    Reference to and Effect on the Agreements.
8.01    Upon the effectiveness of this Amendment, (i) each reference in an
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to such Agreement as amended hereby, and
(ii) each reference to an Agreement in any document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to such Agreement as amended hereby.

7





--------------------------------------------------------------------------------



8.02    Except as specifically amended above, the terms and conditions of each
Agreement and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.
8.03    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Agents under any of the Agreements or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.
SECTION 9.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 10.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (INCLUDING 735 ILCS
SECTION 105/5-1 ET. SEQ. BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS).
SECTION 11.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
SECTION 12.    Integration. This Amendment contains the entire understanding of
the parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



8





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective signatories as of the date first above written.


REXNORD INDUSTRIES, LLC,
as an Originator and as the Servicer


By: /s/ Daniel Klun
Name: Daniel Klun
Title: Vice President and Controller




ZURN INDUSTRIES, LLC,
as an Originator


By: /s/ Daniel Klun
Name: Daniel Klun
Title: Vice President and Controller




ZURN PEX, INC.,
as an Originator


By: /s/ Daniel Klun
Name: Daniel Klun
Title: Vice President and Controller




RODNEY HUNT - FONTAINE INC.,
as an Originator


By: /s/ Daniel Klun
Name: Daniel Klun
Title: Vice President and Controller




GA INDUSTRIES, LLC,
as an Originator


By: /s/ Daniel Klun
Name: Daniel Klun
Title: Vice President and Controller




REXNORD FUNDING LLC,
as the Buyer, as an Originator and as the Borrower


By: /s/ Daniel Klun
Name: Daniel Klun
Title: Vice President and Controller




--------------------------------------------------------------------------------




GENERAL ELECTRIC COMPANY, as successor by merger to General Electric Capital
Corporation, as Administrative Agent
By: /s/ Sabina Lin
Name: Sabina Lin
Title: Duly Authorized Signatory






--------------------------------------------------------------------------------




CF LENDING, LLC,
as Swing Line Lender and as a Lender
By: /s/ Sabina Lin
Name: Sabina Lin
Title: Duly Authorized Signatory










